DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group (Groups II and III), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 17, 2021.
Applicant's election with traverse of Group I (claims 1 – 9, 12, and 13) in the reply filed on December 17, 2021 is acknowledged.  The traversal is on the ground(s) that Examiner applied an incorrect standard for restriction. Applicant argues, on pages 6 – 7, that the Application claims 371 priority from a WIPO document. Therefore, the ‘Unity of Invention’ standard, rather than the U.S. restriction practices, should be applied when determining restrictability. Examiner recognizes Applicant’s arguments and agrees that the ‘Unity of Invention’ standard determines restriction in this Application. However, even though the inventions of Groups I (claims 1 – 9, 12, and 13) and II/III (claims 10 and 11, respectively) each require the technical feature of the “device as claimed in claim 1 [of Group I],” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mogle (U.S. Patent Application Publication Number 2016/0376927), as explained in the anticipation rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“component receptacle device” in claim 1
“sliding face element” in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Because “component receptacle device” invokes interpretation under 35 U.S.C. 112(f), “component receptacle device” is being interpreted to comprise ‘an annular carrier element which extends upward starting from the base plate and on which a plurality of component receptacle flanges which project outward in the longitudinal direction are provided in a manner which is distrusted circumferentially, wherein the plurality of component receptacle flanges define radial outer faces which extend in a circumferential direction and are arranged on a common circular arc, the diameter of the common circular art being slightly smaller than an internal diameter of the component,’ as taught by the Specification (paragraph 11) and originally presented claim 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitations “the interior of the turbine housing” and “the lower turbine housing region” in the first paragraph after the preamble. There is insufficient antecedent basis for these limitations in the claim.
Claim 1 further recites the limitations “the latter,” “the construction at least of the base plate,” “the construction of the component receptacle device,” and “the additional weight of the component” in the last paragraph. There is insufficient antecedent basis for these limitations in the claim. For the purposes of this Office Action, Examiner will interpret the limitations as “the sliding rails,” “the base plate,” “the component receptacle device,” and “the weight of the component,” respectively.
Claim 1 further recites the limitations “the weight of the component” and “the weight of the base plate” in the last paragraph. There is insufficient antecedent basis for the limitations in the claim.
Claim 3 recites the limitation “a predefined front region of the base plate.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘front region of the base plate’ previously set forth in claim 1, or whether Applicant intends to set forth a second ‘front region,’ separate and independent from the ‘front region’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “a predefined region of the front region of the base plate.”
Claim 3 further recites the limitation “the front end of the sliding rails.” There is insufficient antecedent basis for the limitation in the claim.
Claim 5 recites the limitation “the upper region of the component receptacle device.” There is insufficient antecedent basis for the limitation in the claim.
Claim 5 further recites the limitation “the radius of which second sliding face.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein, a radius of the second sliding face.”
Claim 6 recites the limitation “which component receptacle flanges.” It is unclear as to whether Applicant intends the limitation to refer to the ‘plurality of component receptacle flanges’ previously set forth in the claim, or whether Applicant intend the limitation to set forth a second set of ‘component receptacle flanges,’ separate and independent from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the plurality of component receptacle flanges.”
Claim 6 further recites the limitation “the diameter of which.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “a diameter of the common circular arc.”
Claim 6 further recites the limitation “the internal diameter of the component.” There is insufficient antecedent basis for the limitation in the claim.
As explained above claim limitation “sliding face element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner recognizes that the written description teaches the intended function of the ‘sliding face element’ and the method steps which are performed by the ‘sliding face 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogle (U.S. Patent Application Publication Number 2016/0376927).
As to claim 1, Mogle teaches a device for installing an annular component which is arranged within a turbine housing at a position which is accessible via an access point of the turbine housing (abstract), comprising: two sliding rails which are designed to be introduced through the access point into an interior of the turbine housing and to be mounted in a lower turbine housing region such that they extend in a longitudinal direction and parallel to one another (figures 3 and 4, elements 48 being the ‘sliding rails’; page 3, paragraph 33), and a slide which can be introduced through the access point into the interior of the turbine housing, can be placed onto the sliding rails, can be moved to and fro along the sliding rails in the longitudinal direction (figure 3, elements 24 and 50 being the ‘slide’; pages 2 – 3, paragraphs 29 and 34), and has a base plate 
As to claim 2, Mogle teaches that the base plate has an annular segment-shaped configuration (figure 3, element 24, see below).

    PNG
    media_image1.png
    311
    467
    media_image1.png
    Greyscale

As to claim 3, Mogle teaches that a predefined region of the front region of the base plate can be moved in the longitudinal direction beyond a front end of the sliding rails (figure 3, elements 24 and 48). Examiner notes that Mogle teaches that a drive mechanism and aligner are mounted on the front and back end of the sliding rails (figure 3, elements 46 being the ‘drive mechanism’ and element 52 being the ‘aligner’; page 3, paragraphs 33 – 34), such that the ‘drive mechanism’ and ‘aligner’ prevent the base plate from being moved along the siding rails beyond the front and back ends of the sliding rails (figure 3, elements 24, 48, 46, and 52). However, Mogle further teaches the base plate comprising a spindle, which extend beyond the front end of the sliding rails when the base plate is moved to the front end of the sliding rails, against the aligner (figure 3, elements 24, 48, and 52, see below).

    PNG
    media_image2.png
    347
    282
    media_image2.png
    Greyscale

Mogle further teaches that a first sliding face is provided in a predefined region on the underside of the base plate (figure 4, top or bottom surfaces of element 24).
As to claim 6, Mogle further teaches an embodiment in which the component receptacle device has an annular carrier element which extends upward starting from the base plate and on which a plurality of component receptacle flanges which project outward in the longitudinal direction are provided in a manner which is distributed circumferentially (figure 4, elements 59 being the ‘component receptacle device,’ element 58, element 58 being the ‘annular carrier element’; pages 3 – 4, paragraph 35;, wherein the bolt/pin extending from element 58 into the component 4 being the ‘component receptacle flanges’).
As to claim 7, Mogle teaches that an outwardly pointing end face of the annular carrier element defines a stop face for the component which is received on the component receptacle flanges (figure 4, elements 58 and 4).
As to claim 8, Mogle teaches that the annular carrier element is provided with through holes which extend in the longitudinal direction (figure 4, element 58).
As to claim 9, a handle is provided on the component receptacle device, which allows for moving the slide manually on the sliding rails in the longitudinal direction (figures 3 and 5, element 64 being the ‘handle’).
As to claim 12, Mogle teaches that the first sliding face is circularly annular segment-shaped (figure 4, top surface of element 24).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726